IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ROBERT T. FELL,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-5506

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed July 24, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Robert T. Fell, pro se, Petitioner.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, C.J., BENTON and MARSTILLER, JJ., CONCUR.